Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  

Election/Restrictions
Applicant’s election without traverse of Species I shown in Figures 4-9 in the reply filed on January 25, 2022 is acknowledged.  Applicant has stated that claims 1-14 and 20 read on the elected species.  Claims 15-19 are hereby withdrawn as being directed to a non-elected species.  In the event that a generic claim is found allowable, claims that were withdrawn that depend properly from a generic claim will be rejoined at that time.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ROTARY COMPRESSOR WITH SELECTIVE OIL COMMUNICATION.

Claim Objections
Claim 14 is objected to because of the following informalities:    
Claim 14 recites limitations directed to “the first position”, “the first roller position”, “the second roller position”, and “the second position”.  The “first position” and “the second position” were previously limited in claim 11, which claim 14 depends from and is referring to the position of the “vane”.  For improved clarity, the Examiner recommends changing the “first position” and the “second position”  to the “first vane position” and the “second vane position” in claims 11 and 14, so that it is clear that these positions are with respect to the vane versus being mistaken for the roller positions (i.e. the “first roller position” or the “second roller position”).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIRAYAMA (U.S. Patent Publication US 2012/0260691 A1).
Regarding claim 1, HIRAYAMA discloses: a rotary compressor (R ) comprising: 
a cylinder (6B) including a compression space (Sb); 
a roller (9b) configured to compress a refrigerant in the cylinder (see Figures 3 and 4); 
a vane (11b) engaged with the roller (see Figures 3 and 4); and 
a vane slot (33) defined at the cylinder (see Figures 3 and 4), wherein the vane is at least partially inserted into the vane slot and linearly movable along the vane slot (see Figures 3 and 4), 
wherein the vane includes a communication part (35) configured to, based on a position of the vane relative to the vane slot, selectively permit fluidic communication between (1) the vane slot and an oil space (the oil space is the communication part (35) that receives the oil) that receives oil (see Figures 2-4, ¶0078-¶0088) or (2) between the compression space and the oil space (the claim limitation is an alternative, where the first alternative is met, and therefore, the prior art meets the claimed limitation).
Regarding claim 2, HIRAYAMA discloses: a sidewall path (36) defined at an inner wall of the cylinder that faces the vane slot (see Figures 3 and 4), the sidewall path facing a surface of the vane that is inserted into the vane slot (see Figures 3 and 4), 
wherein the communication part selectively permits fluidic communication between the oil space and the sidewall path (see Figures 3 and 4, ¶0078-¶0088).
claim 3, HIRAYAMA discloses: the cylinder includes a first oil supply path configured to fluidly communicate with the oil space (see Figures 3 and 4, ¶0078-¶0088, where the first oil supply path is the part of oil supply path (36) that extends from the vane to the left side of the vane); and 
the first oil supply path extends through the cylinder and fluidly communicates with the vane slot in the cylinder (see Figures 3 and 4, ¶0078-¶0088).
Regarding claim 20, HIRAYAMA discloses:  the vane is configured to define a suction chamber and a compression chamber in the compression space (see Figures 2- 4, which shows a suction chamber and a compression chamber that is defined by the vane, see Abstract, ¶0043-¶0044, where the suction chamber is connected to the suction pipe (K) and the compression chamber is the chamber that is connected to the discharge, which eventually leads to (P) to have the refrigerant exit the rotary compressor).
Claims 1, 2, 10, 11, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOSOKABE (Japanese Patent Publication JP 61-106992 A, a machine translation is provided in the PTO-892 Notice of References Cited, and is used in the rejection below).
Regarding claim 1, KOSOKABE discloses: a rotary compressor (see Figure 1 and Abstract) comprising: 
a cylinder (1) including a compression space (78); 
a roller (2) configured to compress a refrigerant in the cylinder (see Figure 2, [0001] on Page 3, paragraph starting “In No. 6”); 
a vane (6) engaged with the roller (see Figures 1-3 and 5); and 

wherein the vane includes a communication part (13, 13A, 13B) configured to, based on a position of the vane relative to the vane slot, selectively permit fluidic communication between (1) the vane slot and an oil space that receives oil (see Abstract, Figures 2, 3, and 5-7, where the vane slot receives oil in an oil space defined by (13) and the cylinder) or (2) between the compression space and the oil space.
Regarding claim 2, KOSOKABE discloses: a sidewall path (15a) defined at an inner wall of the cylinder that faces the vane slot (see Figures 1, 3, and 5), the sidewall path facing a surface of the vane that is inserted into the vane slot (see Figures 1, 3, and 5), 
wherein the communication part selectively permits fluidic communication between the oil space and the sidewall path (see Figure 3, which shows the selective fluid communication between the oil space and the sidewall path, see bottom of Page 3 to Page 4 in [0001]).
Regarding claim 10, KOSOKABE discloses: the vane has a proximal end and a distal end opposite to the proximal end in a radial direction, the vane having opposite sides extending between the proximal end and the distal end (see Figure 7, which shows that the vane has a proximal end and a distal end opposite to the proximal end in a radial direction, the vane having opposite sides extending between the proximal end and the distal end); 

the hole is open toward the inner wall of the cylinder that faces the vane (see Figures 5 and 7).
Regarding claim 11, KOSOKABE discloses: the communication part fluidly communicates with the sidewall path and the vane slot based on the vane being located at a first position in which the hole overlaps the sidewall path and the vane slot (see Figure 3a and Figure 3b); and 
the communication part blocks the sidewall path from the vane slot based on the vane being located at a second position in which the hole is spaced apart from the sidewall path (see Figure 3d).
Regarding claim 14, KOSOKABE discloses: the roller is configured to revolve between a first roller position and a second roller position, the second roller position being closer to the vane slot than the first roller position (see Figure 2, where the roller revolves due to the eccentric shaft where a first roller position and a second roller position is inherent to a rotary compressor); 
the vane is configured to linearly move in the vane slot based on revolution of the roller (see Figure 2, [0001]); 

the vane is disposed at the second position based on the roller being located at a position that is closer to the second roller position than the first roller position (see Figure 2, where the first position is when the roller is contacting the lower part of the cylinder in Figure 2, and the second position is when the roller is in contact with the upper part of the cylinder in Figure 2, and the vane positions are in the respective first and second positions).
Regarding claim 20, KOSOKABE discloses:  the vane is configured to define a suction chamber (7) and a compression chamber (8) in the compression space (see Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over HIRAYAMA in view of GANNAWAY (U.S. Patent 4,640,669).
Regarding claim 4, HIRAYAMA discloses: the claimed invention including a sidewall path as discussed above, however, fails to disclose the sidewall path is recessed at the inner wall of the cylinder so that a space is defined between the vane and the inner wall of the cylinder that faces the vane.
claim 4, GANNAWAY teaches:  the sidewall path (134) is recessed at the inner wall of the cylinder (see Figure 2) so that a space is defined between the vane (84) and the inner wall of the cylinder that faces the vane (see Figure 2).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have relocated the sidewall path so that it is recessed at the inner wall of the cylinder so that a space is defined between the vane and the inner wall of the cylinder that faces the vane in the rotary compressor of HIRAYAMA, since locating a sidewall path that provides lubricant that is recessed in the inner wall of the cylinder is known, as evidence by GANNAWAY.  Relocation of an oil path requires only routine skill in the art and produces predictable results (i.e. the ability to provide the required lubrication to the vane).
Regarding claim 5, GANNAWAY further teaches: the sidewall path extends in an axial direction (see Figures 2 and 7).
Regarding claim 6, GANNAWAY further teaches: the sidewall path extends through the cylinder in an axial direction (see Figures 2 and 7).
Regarding claim 7, GANNAWAY further teaches: a first member (50) that covers a first side of the cylinder in the axial direction (see Figures 1 and 7), and 
a second member (56) that covers a second side of the cylinder that is opposite to the first side in the axial direction (see Figure 1), 
wherein the sidewall path overlaps with the first member and the second member in the axial direction (see Figures 1 and 7).
Regarding claim 8, GANNAWAY further teaches: the first member includes a first bearing that covers the first side of the cylinder (see Figures 1 and 7); and 

Regarding claim 9, HIRAYAMA further discloses: the first member includes a middle plate (2) that covers the first side of the cylinder (6B); and 
the second member (8) includes a second bearing that covers the second side of the cylinder (see Figure 2).
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
AYA (U.S. Patent 7,438,541 B2) discloses an oil supply groove (19) that is connected to an oil path (35, 20) (see Figures 4, 6, 7, and 10), where the oil supply groove (19) extends in the axial direction (see Figures 4, 6, 7, and 10).  AYA fails to disclose “selectively permit fluid communication between (1) the vane slot and an oil space that receives oil or (2) between the compression chamber and the oil space”.
Communication
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746